Case:19-04299-jwb Do

Fill in this information to identify your case:

Ss

First Name

Debtor 1
Middle Name

Debtor 2

Last Name

C#1-1 Filed:

20190CT 10 PM

 

{Spouse, if filing} First Name Middle Name

United States Bankruptcy Court for the: District of

Case number
(lf known)

 

 

Last Neme

MICHELLE 8. WILSOS,

 

Official Form 106Sum

 

Summary of Your Assets and Liabilities and Certain Statistical Information

U.. BANKRUPTCY 00
WESTERH DIST, GF 2H

10/10/19 Page 1 of 33

FILED

2: tI

CLERK
OAc heck if this is an

133 "amended fi iling

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. {f you are filing amended schedules after you file
your orlginal forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

1. Schedule A/B: Property (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B

1b. Copy line 62, Total personal property, from Schedule A/B

1c. Copy line 63, Total of all property on Schedule A/B

Ea Summarize Your Liabilities

Your assets
Value of what you own

 

 

 

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Cotumn A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims)

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F

Summarize Your income and Expenses

4. Schedule i: Your income (Official Form 1061)
Copy your combined monthly income from tine 12 of Schedule |

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J

Official Form 106Sum Summary of Your Assets

from line 6e of Schedule E/F

Your liabilities
Amount you owe

 

Your total liabilities

 

 

 

and Liabilities and Certain Statistical Information

page 1 of 2
Case:19-04299-jwo Doc #:1-1 Filed: 10/10/19 Page 2 of 33

Debtor 4 Aeoth Q zal _ Case number (isown)

iret Nemo Middle Name Last Marie

Ea Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

CI) No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

a Yes

7, What kind of debt do you have?

@ Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill aut lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(CJ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ ii ob

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Total claim

From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) sb
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) sp
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) s__ DB
9d. Student loans. (Copy line 6f.) sD
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ “f

priority claims. (Copy line 6g.)

$f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +5 Pp
9g. Total. Add lines 9a through 9f. $ { ph

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case:19-04299-jwo Doc #:1-1 Filed: 10/10/19 © ‘Page 3 of 33

Fill in this information to identify your case:

Debtor 1 Scott ~ Du Alc

First Nome Middle Name Las? Neme

Debtor 2
(Spouse, if filing) First Namo Middle Name Last Name

United States Bankruptcy Court for the Benn District of

Case number
(If known)

 

 

 

 

Official Form 106Dec

 

FILED
20190CT 10 PHi2: 12

MICHELLE M, WILSO¥, CLERK
U.S. BANKRUPTCY COlbtheck if this is an
WESTERN DIST. OF Lge nae filing

Declaration About an Individual Debtor’s Schedules 12/18

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C, §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

8 No

OC) Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

that they are true and correct.

 

X_-<Sy ath Topo x
s

ignature of Debtor 1 Signature of Debtor 2
Date jo Z 2014 Date
MMi DD / YYYY MM/ DD ¢ YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules
Case:19-04299-jwo Doc#:1-1 Filed: 10/10/19 Page 4 of 33

mr ba
oe
Fill in this information to identify your case and this filing: i i kL. E D

peter? = Svitt SZ 7 ake 2019:0CT 10 PM f2: 1 |

FirstName ~~ Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name. Last Name

 

MICHELLE M, WILSON, CLERK

U.S. BANKRUPTCY COURT

Case number ESTERY NIST AF kines
HESTERA DIST. OF § “Ei check if this is an

amended filing

United States Bankruptcy Court for the: District of

 

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset In the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, iand, or similar property?

@F No. Go to Part 2.
(J Yes. Where is the property?

What is the property? Check ail that apply. Do not deduct secured claims or exemptions. Put

Q Single-family home the amount of any secured claims on Schedule D:

1.1, gO Duplex or multi-unit building Creditors Who Have Claims Secured by Property.

 

Street address, if available, or other description

 

 

 

 

 

 

C1 Condominium or cooperative Current value of the Current value of the
C] Manutactured or mobile home entire property? portion you own?
Q) Lana $ $
C) investment Property
i hi
om site ar toae Tiesto a aeons tener by
the entireties, or a life estate), if known.

Who has an Interest in the property? Check one.
Cd Debtor 1 onty

County C) Debtor 2 only

CQ] pebtor 1 and Debtor 2 only L) Check if this is community property

i ion:
CL) At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as focal
property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
O Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

42. = a Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
Street address, if available, or other description . ;
C Condominium or cooperative Current vatue of the Current value of the
(2) Manufactured or mobile home entire property? portion you own?
Q) Land $ $
(2 investment property
O Timeshare Describe the nature of your ownership
City State ZIP Code interest (such as fee simple, tenancy by
O) Other the entireties, or a life estate), if known.

 

 

Who has an interest In the property? Check one.
Q) Debtor 1 only

 

County Cl Debtor 2 only
Q) Debtor 1 and Debtor 2 only C) Check if this is community property
CQ) Atleast one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
Case:19-04299-jwb Doc #:1-1 Filed: 10/10/19 Page 5 of 33

Debtor 1 Sat Du zat Case number (1 sown)

 

 

 

 

 

 

First Name Middle Name Last Neme \
N | \ What Is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
‘ fami the amount of any secured claims on Schedule D:
1.3. OY Single-family home ; Creditors Who Have Claims Secured by Property.
Street address, if available, or other description Duplex or multi-unit building
OQ Condominium or cooperative Current value of the Current value of the
. entire property? portion you own?
(J Manufactured or mobile home
Q) Land § $
©) investment property f hi
Cit Slate ZIP Code i Describe the nature of your ownership
y 5 Timeshare Interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

 

 

Who has an interest in the property? Check one.
Q) Debtor 1 only

 

 

 

County C2 Debtor 2 only
Cl debtor 1 and Debtor 2 only CI Check if this is community property
C) At least one of the debtors and another (see instructions)
Other Information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for ail of your entries from Part 1, including any entries for pages $
you have attached for Part 1. Write that number here. ..........cccccccccccscsscceeenscscsecesaccasecsesessuavensesavseesvevseeneeaeneaees >

 

 

 

Describe Your Vehicles

Do you own, lease, or have legal or equitable Interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. if you tease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

# No

QC) Yes
3.1. Make: Who has an interest in the property? Check one. —_ bo not deduct secured claims or exemptions. Put
Op ebtor 4 on! the amount of any secured claims on Schedule D:
Model: Y Creditors Who Have Claims Secured by Property.
CI Debtor 2 only
Year: 2 Debtor 1 and Debtor 2 only Current value of the Current value of the

; ‘1 . entire pro ? ortion you own?
Approximate mileage: (C) At least one of the debtors and another property P ¥

Other information:

 

 

 

 

 

 

CJ Check if this is community property (see $ 5
instructions)
If you own or have more than one, describe here:
3.2. Make: Who has an interest in the property? Check one. —_ bo not deduct secured claims or exemptions. Put
QO Debtor { on! the amount of any secured claims on Schedule D:
Model: Q ebtor 7 only Creditors Who Have Claims Secured by Property.
Debtor 2 ont
Year: —_ (© bebter 1 oa Debtor 2 only Current value of the Current value of the
A imate mil . entire property? portion you own?
pproximate mileage: () At least one of the debtors and another
Other information:
Po ee C) Check if this is community property (sce $ $.
| instructions)

Official Form 106A/B Schedule A/B: Property page 2
Case:19-04299-jwb Doc #:1-1 Filed: 10/10/19 Page 6 of 33

Debtor 1
First Name Middle Name
3.3. Make:
Model:
Year:

Approximate mileage:
Other information:

 

 

 

3.4, Make:
Model:
Year:
Approximate mileage:

Other information:

poo

|

|

 

bo |

Case number (it known),

Who has an interest In the property? Check one.

Q) Debtor 1 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(CO At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

© Debtor 1 only

Q) Debtor 2 only

Cl] Debtor 4 and Debtor 2 onty

CO) Atleast one of the debtors and another

(] Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedufe D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Bn

QC) Yes

4.1, Make:
Model:
Year:

Other information:

 

i
|
i
I
t
t

If you own or have more than one, list here:

4.2, Make:
Model:
Year:
Other information:

Who has an Interest in the property? Check one.

Q) Debtor 4 only

CY Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C} Debtor 4 only

() Debter 2 onty

() Debtor 1 and Debtor 2 only

(J At teast one of the debtors and another

(J Check if this is community property (see
instructions) .

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditars Who Have Claims Secured by Property.

Current vatue of the Current value of the
entire property? portion you own?

5. Add the dollar vatue of the portion you own for all of your entries from Part 2, including any entries for pages

you have attached for Part 2. Write that number here

Official Form 106A/B

 

Schedule A/B: Property

page 3

 
Case:19-04299-jwo Doc #:1-1 Filed: 10/10/19 Page 7 of 33

 

 

Debtor 1 = Case number (f mown},
First Name Middle Name Last Nai
Describe Your Personal and Household Items
c I f th
Do you own or have any legal or equitable interest in any of the following items? portion you own? e
Do not deduct secured claims
or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, tinens, china, kitchenware
@ No . .
Q) Yes. Describe......... § Lp
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
@ No fo ee ne ee cee ae ER ones ncn te ce nnn nn nnn Gi eens fe nena en
UI Yes. Describe.......... 7 Ce
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
B no cee ene nee nn cn nee ee ey ee ee
Q) Yes. Describe..........: ' g p
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; cances
and kayaks; carpentry tools; musical instruments
@ No ot ce ee en eee inte ecnne onan elem ent nae jeune enim onan]
Ci Yes. Deseribe..........! ' g p
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
@ no cece cust eet tines scenes vnete pee sesseteiybvveqentse Genigeeiut ee waneivaesct ete oee qe epee qe sis swine tines Geo numpatnevi ceive weney
Q) Yes. Describe........... ' g Ds
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
@ No ve cece ne ete ee ean epee cecum eg ine ee pecan eeccee cena auntie nase negara aconenean a
Q) Yes. Describe.......... : | § P
12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

a No ce en pe oe ne ee ce pen con tenet et ca caer pen eset

LJ Yes. Describe........... ! s__ go

13. Non-farm animals
Examples: Dogs, cats, birds, horses

No ce cn we nt ee nee one enpeesnte se waa nicy tang uta acne ney

Q) Yes. Describe..........: —

14. Any other personal and household items you did not already list, including any health afds you did not list

 

@ No oo. _ _ - oe
Q Yes. Give specific | ig
information. wee
15. Add the dollar value of alt of your entries from Part 3, including any entries for pages you have attached $ D ox 2
for Part 3. Write that mumber here o.oo... cs ccsessesssessessessssseseesnescesssseestesseesessecenssaesneacsaseeenansesetsass >

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 4
Case:19-04299-jwo Doc#:1-1 Filed: 10/10/19 Page 8 of 33

Debtor 1 Scott Suzal Case number (i known

 

 

 

First Name Middio Namo LastName}
Describe Your Financial Assets
Do you own or have any legal or equitable interest In any of the following? Current value of the
portion you own?
Oo not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
@ No

 

ce Cash: ....... Bs esses so Fi

17.Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

Yes. Institution name:

17.1. Checking account:

 

17.2. Checking account:

 

17.3. Savings account:

 

17.4. Savings account:

 

17.5. Certificates of deposit:

17.6. Other financial account: Vicnoan Dart of Corachous

17.7. Other financial account:

 

wf fF fF fF fF tf fF

 

17.8. Other financial account:

 

 

 

$
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
@ No
OD Yes. Institution or issuer name:
$ chim
Cc

 

$__¢—__

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

a No Name of entity: % of ownership:
C1 Yes. Give specific 0% % $
information about 0%
them......... vas ° % $ £5
0%

% ‘Pp —

 

 

 

Official Form 106A/B Schedule A/B: Property page §
Debtor 1

Firet Name

Case:19-04299-jwo Doc #:1-1 Filed: 10/10/19 Page 9 of 33

> Case number (it mown)
Middie Name Last Name

20. Government and corporate bonds and other negotlable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

@ No
Cl] Yes. Give specific Issuer name:
information about
| $
$.
$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
e No
Qi Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: 3.
Keogh: $
Additional account: $.
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
BH No
2 Institution name or individual:
Electric: 5
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented fumiture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
@ No
Issuer name and description:
$
$

Official Form 106A/B

 

Schedule A/B: Property

page 6
Case:19-04299-jwo Doc #:1-1 Filed: 10/10/19 Page 10 of 33

Debtor 1 < cat “ Swag zr a Case number (known)
First Name

Middle Name Last Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tultlon program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
@ No

DV eS onesie Institution name and description. Separately fite the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in fine 1), and rights or powers
exercisable for your benefit

@ No

Q) Yes. Give specific _ -
information about them....: i

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Intemet domain names, websites, proceeds from royalties and licensing agreements

@ no

Cl Yes. Give specific : re a / i
information about them... i$

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor flcenses, professional ticenses

@ No

(J Yes. Give specific
information about them... ; i 3

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

No

Q) Yes. Give specific information :
about them, including whether
you already filed the returns ‘ State:
and the tax years. ....... ee :

Lo

Federal:
Local:

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

@ No

QO) Yes. Give specific information..............

Alimony: $
_ Maintenance: $
_ Support: $.
‘Divorce settlement: 5.
* Property settlement: $
30, Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else

B vo nee er nee cen cen

U3 Yes. Give specific information...............: ;

Official Form 106A/B Schedule A/B: Property page 7
Case:19-04299-jwb Doc #:1-1 Filed: 10/10/19 Page 11 of 33

Debtor 1 Sec t ¥ = id At Case number (it known)
Foret Name Middle Name Last Name

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

SF No

C) Yes. Name the insurance company
of each policy and list its value. ...

 

Company name: Beneficiary: Surrender or refund value:

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

@ No

CI Yes. Give specific information.............. CO a
| i§
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

@ No

QO] Yes. Describe each claim. cscs
I coe ot

aon eee ere ee cee ee ee eet ctr ne ee en nn See cite ee ee ee ee may

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

@ no
'

C] Yes, Describe e@Ch Claim. .......cccnsee

35. Any financial assets you did not already list

BF No [re mre sce eae a satan atis es een a ne
Q] Yes. Give specific information............ §

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number Reve ...........csssesssssssssssssssssssessssssssessssssesessserseseonsesseseeessssasseeseressnnssessesenaea > $

 

 

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate In Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
B No. Go to Part 6.
Q Yes. Go to line 38.

Current vatlue of the
portion you own?

Do not deduct secured claims

or exemptions.
38. Accounts receivable or commissions you already earned
O No ee nm ee ee ek ae mee RT IN ee ee meme en cn ne a en cee eee
O Yes. Deseribe......: '

39. Office equipment, furnishings, and supplies
Examples: Business-retated computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

QO No : ee es wee ee eee sees oe woe ee ee - eee wees ee ae oy
QC) Yes. Describe... $

1 a a a a ee re en en ne er ee

Official Form 106A/B Schedule A/B: Property page 8
Case:19-04299-jwo Doc #:1-1 Filed: 10/10/19 Page 12 of 33

Debtor 1 Scott ™ Suzak Case number (¢ xnonn}

First Name Middle Name Laft Name

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Q No none -- Fea mt ne ee aa keene eee ee - fa ee ete ee een ee . lace cee ee see.
OC) Yes. Describe....... |

41. Inventory
QO) No Dee ee Se a cteenee ees ae cee gee or cee sence scence seen apn ae esa ere secant nes constant

Q Yes. Describe....... i 5

42. Interests in partnerships or joint ventures

OC) No

CI Yes. Describe....... Name of entity: % of ownership:

% $
%
% $

A

43. Customer lists, mailing fists, or other compilations

QC) No
C) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

QO No ee ee ee fee oe a ee eee ee. ee ee eee ee ee ee ee ee eee eee ee eee
C) Yes. Describe........ |

44. Any business-related property you did not already list
Q No

CI Yes. Give specific

 

information .........

 

 

 

nn 7f fF wo

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part §. Write that mumber Mere oo... ccseesseessesesessescsenssneseseseceneeececcenstsnsenseesses »>

 

 

 

Describe Any Farm- and Commercial FishIng-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

@ No. Go to Part 7.
QC) Yes. Go to tine 47.

Current vatue of the
portion you own?

Do not deduct secured claims

or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
{] No
i (- 7 - - - |
:
He _ ce ; &

Official Form 106A/B Schedule A/B: Property page 9
Case:19-04299-jwo Doc#:1-1 Filed: 10/10/19 Page 13 of 33

Debtor 1 Case number (it mown)
Firat Name. Middte Namo Last Name

48. Crops—either growing or harvested

Q) No poe eee ene Gee on cenmnene  nnm EE t conres opee ih eee
Q) Yes. Give specific | i
information

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

C) No

 

 

ee oes — — ee

Ce am see en a a ee el tl ne i

51. Any farm- and commercial fishing-related property you did not already list
RX

C) Yes. Give specific!
information

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here >

 

 

 

Describe All Property You Own or Have an Interest In That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

@ No : er a rene ee are ne ee re ee ee ee ne ee ee ee ne ert renee ete eee ~

C) Yes. Give specific ;
information. ...........!

 

 

 

 

List the Totals of Each Part of this Form

 

55. Part 1: Total real estate, line 2................ aD s 6

56. Part 2: Total vehicles, line 5 $. e
57. Part 3: Total personal and household items, line 15 $ gb

58. Part 4: Total financial assets, line 36 $ Z
59. Part §: Total business-related property, line 45 s_ po

60. Part 6: Total farm- and fishing-related property, line 62 $ gb
61. Part 7: Total other property not listed, line 54 +s &

i ]
62. Total personal property. Add lines 56 through 61. ................. on) © ! Copy personal property total P +5

 

 

63. Total of all property on Schedule A/B. Add fine $5 + line 62.0.0... cscercscesneessereessnsensessensensceeerensenensessaseanetaaaseentanenees $ é

 

 

 

Official Form 106A/B Schedule A/B: Property pade 10
Case:19-04299-jwb Doc #:1-1 Filed: 10/10/19 Page 14 of 33

FILED

pevert — Seestt Sqzat 2OI9OCT 10 PMI2: 11

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

. setict ot A MICHELLE ML. FARSON, CLERK
United States Bankruptcy Court for metdzslern District of wh U.S, BANKRUPTCY COURT

Case number WESTERN BIST, OF Mie'8G) (0) Check if this is an
(it known) amended filing

Fill in this information to identify your case:

 

 

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property belng exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be untimited in dollar amount. However, if you claim an exemption of 100% of fair market vatue under a law that
ltmits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

ao identify the Property You Clalm as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

C) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Q) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and lineon Current value ofthe § Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Cheek only one box for each exemption.
Schedule A/B
Brief
description: §£—————_—_——_——_._ & p Og gb
Line from C) 100% of'fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ g Os db
Line from OC) 100% of fair market value, up to
Schedule AB: ~~ any applicable statutory limit
Brief
description: $ gp Os ch
Line from Q 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,3757
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

Wi No

Cl Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

@ No
QC Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of a
Case:19-04299-jwo Doc #:1-1 Filed: 10/10/19 Page 15 of 33

Debtor 1 Seth Ss d ZA C Case number (i known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Nemo Last Namo}
Additional Page
Brief description of the property and line Current value ofthe Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own

Copy the vatue from Check only one box for each exemption

Schedule A/B
Brief (Pp
description: § / Os
Line from CY 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief (>
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief tb
description: $ Os
Line from \ C) 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory timit
Brief wb
description: 5 Os
Line fram ’ CG 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief wb
description: § Os
Line from \ 2) 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief th
description, . ———————————-__ 8 Ds
Line from \ C) 100% of fair market value, up to
Schedule A/B: —___ any applicable statutory limit
Brief th
description: § Os
Line from ( C2 100% of fair market vatue, up to
Schedule A/B: any applicable statutory timit
Brief Bh
description: $. Os
Line from 2) 100% of fair market value, up to
Schedule 4/8: ——— any applicable statutory limit
Brief (hw
description: $ Os
Line from f ©) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief (ip
description: $. Os
Line from { CJ 100% of fair market value, up to
Schedule A/B: any appticable statutory limit
Brief B
description; . ———————————__ § c Os
Line from f Q) 100% of fair market value, up to
Schedule AB: ——— any applicable statutory limit
Brief a”
description: $ Us
Line from { C) 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of Zz
Case:19-04299-jwo Doc #:1-1 Filed: 10/10/19 Page 16 of 33

Fill in this information to identify your case:

Debtor 4 Seott ™ Syvzak

First Namo Middia Name east Name

Debtor 2
(Spouse, if filing) First Name Middia Name Last Neme

United States Bankruptcy Court for hodeshera District of Michoan

Case number
{If known}

 

 

 

 

Official Form 106D

 

FILED

203 OCT 10 PMI: 41

MICHELLE fi.

U.S. BANKRUPTCY ©
WESTERN DIST, OF &

 
  
   

WILSOH

=
se

k if this is an
nided filing

Bite
a4

Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsibie for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
€) No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

C) Yes. Fill in all of the information below.

ia List All Secured Claims

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount of claim
for each claim. If more than one creditor has a particutar claim, list the other creditors in Part 2. 56 not deduct the

C2]

 

 

Column A

Column B Column C

Value of collateral Unsecured
that supports this —_ portion

 

 

 

 

 

 

 

 

 

 

 

 

 

q
i

]

As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral, claim if any
Describe the property that secures the claim: 5 $ $
Creditors Name PS
Number Street | }
As of the date you file, the claim Is: Check all that apply.
C2 Contingent
© untiquidated
City State ZIP Cade Q Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
C1) Debtor + only QQ An agreement you made (such as mortgage or secured
OQ) Debtor 2 only car loan)
Q) pebtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic's lien)
C Atleast one of the debtors and another L) Judgment tien trom a tawsuit
Q) other (including a right to offset)
QO) Check if this claim relates to a
community debt
__.,. Date debt was Incurred __ eee _Last 4 digits. of account number _ _ ere arcane er ean ton ner. ee ee eet er er ee
{23} Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
C) Uniiquidatea
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of Ifen. Check ail that apply.
QL} Debtor 1 only C) An agreement you made (such as mortgage or secured
C2 Debtor 2 only car loan)
QD bebter 1 and Debtor 2 only oO Statutory lien (such as tax lien, mechanic's lien}
CO Atleast one of the debtors and another CU Judgment tien from a lawsuit
CD other (including a right to offset)
Q) Check if this claim relates to a
community debt
Date debt was Incurred ______ Last 4 digits of account number eee ccnpens wennen nnn manent
Add the dollar value of your entries In Column A on this page. Write that number here: b;__ |
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2
Case:19-04299-jwo Doc #:1-1 Filed: 10/10/19 Page 17 of 33

Debtor 4 Seat sSyuzail Case number (known),

First Name Middle Namo Lest hame

Additional Page . Column A Column B Column C

After listing any entries on this page, number them beginning with 2.3, followed

by 2.4, and so forth. Do not deduct the that supports this _ portion

 

Amount of claim Value of collateral Unsecured

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

value of collateral, = clalm if any
Describe the property that secures the clalm: $ 3 $
Creditors Name | a.
Number Street | |
As of the date you file, the claim Is: Check all that apply.
Q) Contingent
City State ZIP Coda Q unliquidated
C) Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
OQ Debtor 1 only (CJ An agreement you made (such as mortgage or secured
QI Debtor 2 only car loan)
Q Debtor 4 and Debtor 2 only C1 Statutory tien (such as tax lien, mechanic's lien)
Q Atleast one of the debtors and another (1 Judgment lien from a lawsuit
C) Other (inctuding a right to offset)
QO Check if this clalm relates to a
community debt
Date debt was incurred Last4 digits ofaccountnumber
CJ Describe the property that secures the claim: 3 § $
Creditor’s Name
Number Street !
As of the date you file, the claim Is: Check ail that apply.
oO Contingent
( Unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of Hen. Check ail that apply.
O) ebtor 1 only Gan agreement you made (such as mortgage or secured
O Debtor 2 only car loan)
OQ) Debtor 1 and Debtor 2 only Q) Statutory tien (such as tax lien, mechanic's lien)
CQ) Atteast one of the debtors and another Judgment tien from a tawsuit
QC] Check if this claim relates to a C1 other (including a right to oftset
community debt
Date debt was incurred Last4 digits ofaccountnumber
CJ Describe the property that secures the claim: $ $ $
Creditors Name _ --- wee ey °
[
Number Street |
| i
{
As of the date you file, the claim is: Check all that apply.
Q Contingent
iy Stata ZIP Code O) untiquidated
Q) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
O) Debtor 1 only QO An agreement you made (such as mortgage or secured
QO) Debtor 2 onty car loan)
Ql) Debtor 1 and Debtor 2 only C) Statutory lien (such as tax lien, mechanic's lien)
CQ) At teast one of the debtors and another LL) Judgment lien from a lawsuit

OC) other (including a right te offset)
C} Check if this claim relates to a

community debt
Date debt was incurred Last 4 digits of account number

Add the dollar value of your entries in Column A on this page. Write that number here:

If this is the last page of your form, add the dollar value totals from alt pages.
Write that number here:

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page Zz of 2
Case:19-04299-jwb Doc #:1-1 Filed: 10/10/19 Page 18 of 33

Cebtor 1 Scott Suzale

First tsmo Middle Neme Last Naine

Ea List Others to Be Notified for a Debt That You Already Listed

Case number (it known)

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency Is trying to collect from you for a debt you owe to someone else, {ist the creditor in Part 1, and then list the collection agency here. Stmilarly, if
you have more than one creditor for any of the debts that you listed In Part 1, list the additional creditors here. tf you do not have additional persons to
be notified for any debts in Part 1, do not fill out or submit this page.

[| On which fine in Part 1 did you enter the creditor?

Number Street
City State ZIP Code

[ | On which line in Part 4 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Cade

[ | On which fine in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber
Number Street
City State ZIP Code

[ | On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number __ _
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

 

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number__ |
her

Case:19-04299-jwo Doc#:1-1 Filed: 10/10/19 Page 19 of 33

Fill in this information to identify your case:

Debtor 1 Seo — = ek r L E D

 

First Name Middla Name

Debtor 2

(Spouse, if filing) Fist Neme Middia Name Last Nsme 2019 OCT 10 PN 12: | 2

United States Bankruptcy Court for neWwestiean District of

 

1s 63 Q) Check if this is an
mony MICHELLE #4. YILSGN 4, ve zs amended filing
uy

 

 

U.S, BANKRUPTCY &' eo }
Official Form 106E/F WESTERH DIST, OF Meh te

Schedule E/F: Creditors Who Have Unsecured Claims 1245

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number {if known).

 

 

List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
No. Go to Part 2.
CD ves.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpricrity amounts, tist that claim here and show both pricrity and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

Total claim Priority Nonpriority .

amoun' amount
N| a s__(7 > s__O©O

 

 

Last 4 digits of account number

 

 

 

Priority Creditors Name T TT
When was the debt incurred?
Number Streat
As of the date you file, the claim is: Check all that apply
Tity State ZIP Gode O) Contingent
QO) Untiquideted
Who incurred the debt? Check one. OD disputed

O) Debtor + only

Q] Debtor 2 only Type of PRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only

CQ) At least one of the debtors and another
QO) Cheek if this ctaim is for a community debt

(3 Domestic support obligations
C1) Taxes and certain other debts you owe the government
Q) Claims for death or personal injury while you were

 

 

 

Is the claim subject to offset? Intoxicated
OQ) No C} Other. Specify
eS cc cetceenes snus Geese snopes yang navn ate suai putas anaes ew
2.2
bz | Last 4 digits of account number
Priority Creditor’s Name g —-——— § © § © § {2
N | ph When was the debt incurred?
Number Street '

As of the date you file, the claim Is: Check all that apply

Q Contingent
City State ZIP Gode OQ unliquidated
Who incurred the debt? Check one. Cl Disputed
( Debtor 1 onty
QO) rebtor 2 only
C} Debtor 1 end Debtor 2 only
C At least one of the debtors and another

Q) Check if this claim is for a community debt

 

 

Type of PRIORITY unsecured claim:

CJ Domestic support obligations

Q) Taxes and certain other debts you owe the government
(J Claims for death or personal injury while you were

intoxicated
Is the claim subject to offset? OQ) other. Specify
OQ) No
QO) Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of _be
Case:19-04299-jwo Doc #:1-1 Filed: 10/10/19 Page 20 of 33

Sst —

First Neme Middle Namo

Debtor 1

ZA

Last Name

Case number (i known)

| Part 4: | Your PRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

Oo Ns

 

 

 

 

Priority Creditor’s Nama
Number Street
City State ZIP Code

Who incurred the debt? Check one.

O) debtor 4 only

OQ vebtor 2 only

C) Debtor 1 and Debtor 2 only

C) At least one of the debtors and anather

O) Check if this claim is for a community debt

Is the clafm subject to offset?

 

 

 

 

QO No

QO) ves

Priority Creditors Name ,

Number Street

City State ZIP Code

Who incurred the debt? Check one.

OQ) Debtor 1 onty

(2 Debtor 2 only

C Debtor 1 and Debtor 2 only

Cl At teast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

 

 

 

 

 

 

QO No

L) yes

Priority Creditors Name

Number Street

City State ZIP Code

Who incurred the debt? Check one.

Q debtor 1 only

CQ) Debtor 2 onty

Q) Debtor 1 and Debtor 2 only

(CI At teast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

Ono
Q Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim ‘Priority

amount

Nonpriority
amount

Last 4 digits of account number __ § Ds © s_©O

When was the debt Incurred?

As of the date you file, the claim Is: Check all that apply.

C2 Contingent
CJ Untiquidatea
Disputed

Type of PRIORITY unsecured claim:

(2 Domestic support obligations
C1 Taxes and certain other debts you owe the government

() Claims for death or personal injury while you were
intoxicated

QO) other. Specify

Last 4 digits of account number ___ $ © $ Oo $ (2

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

CJ Contingent
QO) untiquidatea
OQ) Disputed

Type of PRIORITY unsecured claim:

Q) Bomestic support obligations
O) Taxes and certain other debts you owe the government

0 Ctaims for death or personal injury while you were
intoxicated

QO) other. Specify

       

Last 4 digits of account number s__O s__O

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
OQ unliquidated
Q Disputed

Type of PRIORITY unsecured claim:

( Domestic support obligations
O) Taxes and certain other debts you owe the government

C) Claims for death or personal injury while you were
intoxicated fe comer te eeenat tensa sane dinent ee ao anetiMgsy a oe toa ceananed tae ese!

QO) other. Specify

page of &
Case:19-04299-jwb Doc #:1-

Debtor 1

First Namo Middle Name Last Name

List All of Your NONPRIORITY Unsecured Claims

       

1 Filed: 10/10/19 Page 21 of 33

Case number (i known),

 

3. Do any creditors have nonpriority unsecured claims against you?

C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

om Nauizl A. Nauman

Nonpriority Creditor's Name

Sito McMaeean' Pua

Number Street

City State ZIP Code
Who Incurred the debt? Check one.

@ Debtor 1 onty

Q Debtor 2 only

CO) Debtor 1 and Debtor 2 only

(1 At teast one of the debtors and another

Q) Check if this claim ts for a community debt
is the claim subject to offset?

 

 

 

 

Bo
O ves
le] Edusaod G Maoshall
“YO Guay st
eck Buen) i dB bl

Who incurred the debt? Check one.
@ debtor 1 only

C1) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CJ At teast one of the debtors and another

Q Check if this claim is for a community debt
Is the claim subject to offset?

 

@ No

QO Yes

eT US Nisheid Covet
wu iority Creditors Name

 

 

City

State ZIP Code

Who Incurred the debt? Check one.

@ Debtor 1 only

CQ) Debtor 2 only

( Debtor 1 and Debtor 2 only

UO At east one of the debtors and another

QO) Check if this claim is for a community debt

Is the clalm subject to offset?
@ no
C) ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account a iL RBI $ 14 77 7 Z le

B-1IS-\\

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

C2 contingent
Q) untiquidatea
Disputed

Type of NONPRIORITY unsecured claim:

( student ioans

C) Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims

C Debts to pension or profit-sharing plans, and other singilar debts
@ other. Specify renee dab Silom, or

"Last 4 4 digits of account number Si Aq

When was the debt incurred? 12-74 - I>

   

&&

A

As of the date you file, the claim is: Check ail that apply.

QO) Contingent
Q) Unliquidated

%® Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

oO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Q Debits to pension or profit-sharing plans, and other similar debts
C) other. Specity_ HowiSOAAE 2 aah looney frm.

Last 4 digits of account number 8 L A Loa s_| G7 Gg au

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QC] Contingent
OC) unliquidated
a Disputed

Type of NONPRIORITY unsecured claim:

QO) student toans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

OC) Debts to pension or profit-sharing plans, and other similar debts
UO) otner. Specity

vone « of ib
Case:19-04299-jwo Doc #:1-1 Filed: 10/10/19 Page 22 of 33

<stt

First Name

Sarak

Losi Name

Debtor 1
Middle Name

Case number qi known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

Last 4 digits of account number ——"_

Qs

 
   

LI

Nonpricrity Creditors Nem

 

 

 

 

 

 

 

 

Nuggber Street [ .

City State ZIP Code
Who Incurred the debt? Check one.

Gebtor 1 only

OQ) debtor 2 onty

QJ Debtor 1 and Debtor 2 only

Cd At jeast one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

@ No

QI ves

Nonpriority Creditors Name

Number Street

City State ZIP Code
Who incurred the debt? Check one.

Q) Debtor 4 only

OQ) debtor 2 only

CJ Debtor 1 and Debtor 2 onty

(CI At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

O)No

QO) ves

Nonprionty Creditors Name

Number Street

City State ZIP Code

Who Incurred the debt? Check one.

Q) Debtor 1 only

Q) Debtor 2 only

C1) Debtor 4 and Debtor 2 only

(2 At teast one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?

QO) No
Qi ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Tota! claim

Oe RI BE

20i2 thoe ZOIG

As of the date you file, the claim is: Check all that apply.

When was the debt incurred?

Q Contingent
QO) unliquidated
@ cisputed

Type of NONPRIORITY unsecured claim:

C) Student toans

C2) Obtigations arising out of a separation agreement or divorce that
you did not report as priority claims

QC) cetts to pension or profit-sharing plans, and other similar debts.
8 other. Specify. SST AME EfS ENVELDES

INDIGENT LOAN, FHOTO COPLES

Last 4 digits of account number

— — — §

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

CU) Contingent
C) unliquidated
OQ) Disputed

Type of NONPRIORITY unsecured claim:

C) Student toans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts
UC) other. Specify

Last 4 digits of account number

When was the debt Incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
OC) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(2 student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QC) Debts to pension or profit-sharing plans, and other similar debts

C) other. Specify

page 4 of ke
Case:19-04299-jwo Doc #:1-1 Filed: 10/10/19 Page 23 of 33

Debtor 1 ~ Case number (i known),
First Name Middle Nome Lastame

List Others to Be Notified About a Debt That You Already Listed

 

&. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts In Parts 1 or 2, do not fill out or submit this page.

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one}: O Part 1: Creditors with Priority Unsecured Claims
Number Street O) Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number.
City | State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Neme
Line of (Check one}: O Part 1: Creditors with Priority Unsecured Claims
Number Street Q Part 2: Creditors with Nonpriority Unsecured
Claims
- Last 4 digits of account number_
City State ZIP Cade
On which entry in Part 1 or Part 2 did you list the 5 original c creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street QC) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_
City . State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
Number Steet (1 Part 2: Creditors with Nonpriority Unsecured
Claims
: Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
Number Stest O) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account nt number _. —_—
we Yee centre ee een Re IP COE ea enemies eo eo cet oreo anes ects one eaves ema siceneammartsnne eatin peemen eran
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line sof: (Check one): QO Part 1: Creditors with Priority Unsecured Claims
Number Street ( Part 2: Creditors with Nenpriority Unsecured
Claims
Last 4 digits of account number ___s ___
Yee meer erent cr nee EU Ode ee etnet nee ns an antes cimnemeeonin sioner reeset se pet pm nnimcmincincn tne
x On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line___of (Check one): 1 Part 1: Creditors with Priority Unsecured Claims
Number Steet C) Part 2: Craditors with Nonpriority Unsecured
Claims
iy Sate ZIP Code Last 4 digits of account number_

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page gS ot be
Case:19-04299-jwob Doc #:1-1 Filed: 10/10/19 Page 24 of 33

Debtor 1 Seth —_ Su =z 4 ae Case number (i known)

First Name Middle Name Last N&ma

a the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This Information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claim

Totai claims 6a. Domestic support obligations a $

from Part 1 6b. Taxes and certain other debts you owe the

government 6b. $ (>

6c. Claims for death or personal injury while you were

intoxicated 6c. 5 q)

6d. Other. Add all other priority unsecured claims.

Write that amount here. 6d. 4 $ £5
Se. Total. Add lines 6a through 6d. 6e.
sf

Total claim

 

 

 

 

Total claims 6f. Student loans 6f.
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority

claims 6g. ‘$§___2—___

6h. Debts to pension or profit-sharing plans, and other

similar debts 6h. $ f

6i. Other. Add all other nonpriority unsecured claims.

Write that amount here. Gi. +5 p
6j. Total. Add lines 6f through 6i. gj. $ p

 

 

 

 
Case:19-04299-jwo Doc #:1-1 Filed: 10/10/19 Page 25 of 33

Fillin this information to identify your case:

 

ge fe
PILED
Debtor < ott Sync
“FirstName "7 Middie Name Last Ndme

Debtor 2

(Spouse ff fiting) First Name Middle Name Last Name 2019 OCT id PH [2s {2

United States Bankruptcy Court for the: District of

Case number MICHELLE ul. HILSGH, Aa

(it known) U.S. BANKRUP y
WESTERN Dist fey ColRy

 

Check if this is an
amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 1215

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for suppiying correct
information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
@ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Q) Yes, Fill in all of the information betow even if the contracts or leases are listed on Schedule AB: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executery contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1,

 

Name

 

Number Street

 

City State ZIP Code

2.2

Name

 

 

Number Street

 

 

 

 

 

Clty ' . State ZIP Code
2.3

Name

Number Street

City _ State = ZIP Code
2.4

Name

 

Number Street

 

 

 

 

City / ____, State ZIP Code
2.5

Name

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 ofp
Case:19-04299-jwo Doc #:1-1 Filed: 10/10/19 Page 26 of 33

Debtor 4 Scott ~~ Sazafe Case number (it known),

First Name Middla Name Cast Nma °

a Additional Pago if You Have More Contracts or Leases

Person or company with whom you have the contract or lease What the contract or lease fs for

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Cade

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City Slate ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code
Case:19-04299-jwo Doc#:1-1 Filed: 10/10/19 Page 27 of 33

Fill in this information to identify your case:

Debtor 1 Scott Suzal r HL E D

Middie Name Nine

 

Debtor 2
(Spouse, if filing) First Name Middte Name Lost Name

United States Bankruptcy Court for thelea loa Wistrict of Muduceun 2019 oc T | 0 Pp HM (2: { 2

= MICHELLE M, HiLEOR, CLE
U.S. BANK Panett Check if this is an
WESTERY mee f coy if amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 1245

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married people
are fiting together, both are equally responsible for supplying correct information. If more space Is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

No
OQ) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Asizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Po. Go to line 3.
C) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

C) No

() Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 7: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

[4

 

 

 

 

 

 

 

 

 

 

Q Schedule D, line
Name
QO) Schedule E/F, tine
Number Street OC) Schedule G, line
City State ZIP Code
[22] OQ) Schedule D, line
Name
] Schedule E/F, line
Number Streat Q Schedule G, line
City State ZIP Code
O Schedule D, tine
Name
Q Schedule E/F, line
Number Street O Schedule G, line
City State ZIP Goda

Official Form 106H Schedule H: Your Codebtors page 1 of Z
Case:19-04299-jwo Doc #:1-1

Debtor 1 Scott ~ Suza cK

First Name Middia Nama LastName

| | Additional Page to List More Codebtors

Column 1: Your codebtor

E-]

Filed: 10/10/19 Page 28 of 33

Case number (it known),

 

Name

 

Number Street

 

City Stete

ZIP Code

 

Name

 

Number Street

 

City State

ZIP Code

 

Name

 

Number Street

 

City State

ZIP Code

 

Name

 

Number Street

 

City State

ZIP Code

 

Name

 

Number Street

 

City State

ZIP Code

 

Name

 

Number Street

 

City State

ZIP Code

 

Name

 

Number Street

 

City ” State

ZIP Code

 

Neme

 

Number Street

 

ZIP Code.

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

QO Schedule D, line
QO Schedule E/F, line
QO Schedule G, line

QO Schedule D,fine_
QO Schedule EF, line
QO) Schedule G, line

QO) Schedule D, tine
QO) Schedule E/F, line
QO Schedule G, line

 

OQ) Schedule 0, line
QO) Schedule Eff, line
) Schedule G, line

QO) Schedule D, tine
QO) Schedule EFF, line
C) Schedule G, line

QO) Schedule D, line
1 Schedule E/F, line
OQ ScheduleG, line

QO) Schedule D, line
U) Schedule E/F, line
QO Schedule G, line

O Schedule D, tine
OQ) Schedule EFF, line
O Schedule G, line
Case:19-04299-jwo Doc #:1-1 Filed: 10/10/19 Page 29 of 33

Fillin this information to identify your case:

Debtor 1 Sst = Duzat - | L. c D

First Name Middle Name LastName

Debtor 2

 

(Spouse, if filing) FirstName Middle Namo Last Name 2619 OCT | 0 PH }2: { 2
United States Bankruptcy Court for node District of Mubioom

ieee eet Check if this is: MICHELLE M. WILEGi, CLERK
OQ An amended iS BANKRUPTCY COURT
OC) A supplementRIRVARY BdSidtitidn' chaptet 13

income as of the following date:

 

 

 

Official Form 1061 MM? DD? YYYY
Schedule I: Your Income 4215

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
suppiying correct information. If you are married and not filing jointly, and your spouse Is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

If you have more than one job,
attach a separate page with
information about additional Employment status Q Employed Q Employed

employers. 8 Not employed ( Not employed
Include part-time, seasonal, or

self-employed work.
Occupation

 

Occupation may include student
or homemaker, if it applies.

Employer's name

 

Employer's address

 

Number Street Number Street

 

 

 

City State ZIP Code City State ZIP Code

How Icng employed there?

Give Detatls About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ \\ CO 5
3. Estimate and list monthly overtime pay. 3. +5 J > + $
4. Calculate gross income. Add line 2 + line 3. 4. | sj\\,00 $

 

 

 

 

 

Official Form 106! Schedule |: Your Income page 1
Case:19-04299-jwo Doc#:1-1 Filed: 10/10/19 Page 30 of 33

Debtor 1 ~~
First Nome Middle Neme Laat Na:

Case number (it known),

For Debtor 1

Copy lime 4 Mere. ec ccccecsscessessessscesscssecsvesseceaseensesseesessscsnenssessseesecsesesss > 4. s\Co

5. List all payroll deductions:

Sa. Tax, Medicare, and Social Security deductions
5b. Mandatory contributions for retirement plans
5c. Voluntary contributions for retirement plans
5d. Required repayments of retirement fund loans
5e. Insurance

5f. Domestic support obligations

5g. Union dues
5h. Other deductions. Specify:

 

6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + Sh.

7. Calculate total monthly take-home pay. Subtract line 6 from line 4.

8. List all other income regularly received:

8a. Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income.

8b. Interest and dividends

5a.
5b.
5c.
5d.
5e.
5f.
5g.
5h.

8a.
8b.

8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement.

8d. Unemployment compensation
8e. Social Security

8f. Other government assistance that you regularly receive

&c.

8d.
8e.

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

Specify:

 

8g. Pension or retirement income

8h. Other monthly income. Specify:

 

9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8qg + Bh.

10. Calculate monthly income. Add line 7 + tine 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11. State all other regular contributions to the expenses that you list in Schedule J.

8f.

8g.

8h.
9.

10.

For Debtor 2 or

non-filing spouse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$
$_ $
$ p $
$ $
>) $
s_ 6 $
$s $
$__6 $

+S p +¢$
$_ WE $
$ W,cO $
$__6 $
$__@ $.
$__ ob $
3 $
$ fa $
¢$ gp $

t

$_ $

+3s_ @ +5
$ DD $
$ {co +| 5 = f

 

 

 

 

 

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies

13.Do you expect an increase or decrease within the year after you file this form?

a No.

1.4

12.

s_©
SOO

 

 

 

Combined
monthly income

 

QC) Yes. Exptain:

 

 

 
Case:19-04299-jwb Doc #:1-1 Filed: 10/10/19 Page 31 of 33

Fillin this information to identify your case:

 

pre ee
rtLeD
Debtor 1 Scott aaa Syzak Check if this is: ri L.

Debtor 2 .
(Spouse, if fling) First Name Middle Name Last Name Q) An amended filing

United States Bankruptcy Court for theldos han oepistrict of Mucbwecur a A supplement showihd beMfelich OnaPit la: | 2

expenses as of the following date:

‘teow warooryyw MICHELLE M. WILSSN CLERx
U.S, BANKRUPTCY CY COURT
Official Form 106J WESTERN DIST. OF tiveuraa

Schedule J: Your Expenses 12118

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

EEE escrito Your Household

1. Is this a joint case?

 

 

 

 

 

B No. Gototine 2.
C) Yes. Does Debtor 2 live ina separate household?

CI No
Oo Yes. Debtor 2 must file Official Form 106-2, Expenses for Separate Household of Debtor 2

2. Do you have dependents? no

 

 

 

 

 

 

Dependent's relationship to Dependent’s Does dependent live
Do not list Debtor 1 and QO) Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... :
' CO) No

Do not state the dependents oO

names. Yes
C) No
QO Yes
Q) No
OQ) Yes
CQ] No
C) Yes
C) No
QC) Yes

3. Do your expenses Include @ No

expenses of people other than QO
_ yourself and your dependents? ‘=! Yes

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule |: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and $
any rent for the ground or tot. 4,

If not included in line 4:

4a. Real estate taxes 4a, §
4b. Property, homeowner's, or renters insurance 4b. $.
4c. Hame maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. §

Official Form 106J Schedule J: Your Expenses page 1
Case:19-04299-jwob Doc#:1-1 Filed

Debtor 1 Scott ~ Suzek.

10,
11.

42.

13.
14,

18.

16.

17.

18.

19.

20.

First Name Middle Name Last Nate

. Additional mortgage payments for your residence, such as horne equity loans

. Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

1a, Life insurance
15b. Health insurance
15c. Vehicle insurance

16d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:

 

17d, Other. Specify:

 

: 10/10/19 Page 32 of 33

Case number (known),

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your income (Official Form 1063).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule f: Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renters insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

10.
11.

12.
13,
14.

15a.
15b.
15c.
18d.

16.

17a.

17b.

17e.

17d.

18.

19.

20a,
20b.
20c.
20d.
208.

Your expenses

$

nA © ff fF& fF wf Ff &

Pe ff fF wmf HF a

Ff

An

 

 

 

page 2
Case:19-04299-jwo Doc #:1-1 Filed: 10/10/19 Page 33 of 33

 

 

Debtor 1 Seott ~~ Sucaie Case number (it known)__
First Neme Middle Name Lali Neme
21. Other. Specify: 21.
22. Calculate your monthly expenses.
22a. Add lines 4 through 21. 22a.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b.
22c, Add line 22a and 22b. The result is your monthly expenses. 22¢.
23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a.
23b. Copy your monthly expenses from fine 22c above. 23b.
23c. Subtract your monthly expenses from your monthly income.
The result is your manthly net income. 23c.

24, Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

8 No.

 

 

 

 

 

Cl Yes, Explain here: tay cpenestly incaecaonted i the. Wich Kept of

Official Form 106J Schedule J: Your Expenses

page 3
